          Case 1:20-cr-00078-AT Document 230 Filed 08/23/21 Page 1 of 1


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                         DOC #: ____________________
                                                                  DATE FILED: __8/23/2021

              -against-
                                                                            20 Cr. 78-3 (AT)
STEFVON ELEY,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

       The Court will hold a substitution of counsel hearing in this matter on September 14,
2021, at 12:00 p.m., using the Court’s dedicated conference line. See In re Coronavirus/Covid-
19 Pandemic, 20 Misc. 176, ECF No. 6 (S.D.N.Y. June 15, 2021) (finding that the COVID-19
pandemic made it “necessary for judges in this District to conduct proceedings remotely[.]”).
Chambers will provide the parties with instructions on how to appear via telephone. The
Government need not attend.

       Co-counsel, members of the press, and the public may access the audio feed of the
hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: August 23, 2021
       New York, New York
